Citation Nr: 0635264	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-00 186	)	DATE
	)

On appeal from the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is entitled to compensation under 
38 U.S.C.A. § 1151 for residuals of procedures for treatment 
of neck cancer performed on July 19, 1991, and November 13, 
1991.  


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1941 to November 1943.  He was awarded a Purple Heart 
for injuries he received while serving on the U.S.S. Astoria.  
The appellant is the veteran's widow]

2.  On October 19, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Little 
Rock, Arkansas, that the appellant died in August 2006.  

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).




ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



